Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

Status of the Claims
	
Claims 1-3 are currently pending.
Claims 1-3 have been considered on the merits. 

Priority

Should applicant desire to obtain the benefit of foreign priority under 35 U.S.C. 119(a)-(d) prior to declaration of an interference, a certified English translation of the foreign application must be submitted in reply to this action.  37 CFR 41.154(b) and 41.202(e).
Failure to provide a certified translation may result in no benefit being accorded for the non-English application.

Claim Objections

The disclosure is objected to because of the following informalities:  grammatical errors in claims and use of acronyms.

Claims 1-3 are objected to because the first time an acronym is utilized in a claim-set, said acronym should be spelled out in its entirety followed by said acronym in parenthesis (e.g. micro-RNA (miRNA); C1C2-MS2 lentiviral plasmid (CM); pac-miRNA-pac (p-miRNA-p); Dulbecco’s Modified Eagle Medium (DMEM)).

Claim 1 is objected to because of the following informalities: The periods after the letters denoting the steps need to be removed.  For example, "S1.”, “S2.”, and “S3.” should be corrected to "S1", “S2” and “S3”, respectively. 

Claim 1 is lacking an apostrophe in the term “exosomes” in the recitation “exosomes Lactadherin protein” in line 4, and in the interest of improving claim form, it is suggested that the claim be amended to recite “exosome’s Lactadherin protein”. Claim 1, line 11, recites “stable transgenic line” and in the interest of improving claim form, the claim should be amended to recite “stable transgenic cell line”. In claim 1, line 11, the comma after the term “supernatant” should be replaced with a semi-colon (;). 

	
	Claim 2 is objected to because of the following informalities: The periods after the letters denoting the steps need to be removed. For example, "S3.1”, “S3.2”, “S3.3", “S3.4”, and “S3.5” should be corrected to "S3A" or “S3(1)”; "S3B" or “S3(2)”; "S3C" or “S3(3)”; "S3D" or “S3(4)”; and "S3E" or “S3(5)”, respectively. 

	Appropriated correction is appreciated. 

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-3 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.


Claim 1 recites the limitation "the MS2 phage" in line 3, There is insufficient antecedent basis for this limitation in the claim and therefore, renders the claim indefinite. The phrase “the C1C2” in line 4 lacks sufficient antecedent basis in the claim. The phrase “the exosomes Lactadherin protein” in line 4 lacks sufficient antecedent basis in the claim because there is no previous mention of exosomes or a Lactadherin protein in the claim. The phrase “the site pac protein” in line 6 lacks sufficient antecedent basis in the claim. The phrase “the target miRNA” in line 6 lacks sufficient antecedent basis because a target miRNA is not disclosed previously in the claim. 

Claim 1 recites “using the MS2 phage capsid protein to connect the MS2 protein coding gene to the C1C2 domain” in line 3 without disclosing any active, positive steps delimiting how this use is actually practiced. Ex parte Erlich, 3 USPQ2d 1011 (Bd. Pat. App. & Inter. 1986). The MPEP states that “Attempts to claim a process without setting forth any steps involved in the process generally raises an issue of indefiniteness under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph” [2173.05(q)]. 

Furthermore, claim 1, in step 1 (S1), is unclear as to how the MS2 is used to connect the MS2 protein coding gene to the C1C2 domain, or if the MS2 phage capsid protein gene is not used to connect the MS2 protein coding gene to the C1C2 domain, as recited, but is, instead, itself connected to C1C2 of exosome’s Lactadherin protein to construct a C1C2-MS2 lentiviral construct. The scope of the limitations of claim 1, Step 2 (S2) cannot be appraised because it is not clear if a site pac protein is connected to MS2, if MS2 is connected to the target miRNA, or if a site pac protein is connected to the target miRNA to construct a lentiviral plasmid. This step will be interpreted as “Connecting a site pac protein to the target miRNA to construct a pac-miRNA-pac lentiviral plasmid, wherein a site pac protein is connected to both ends of miRNA to bind MS2”, based on the lentiviral plasmid depicted in Fig. 1A. The limitation “packaging the two plasmids obtained in step S1 and step S2 into lentivirus-infected mesenchymal stem cells” in claim 1, step 3 (S3) is unclear because, according to the specification (0045), the mesenchymal stem cells are infected with the lentivirus produced by 293T cells that were transfected with the plasmids obtained in steps S1 and S2 (0043). It is not clear if the mesenchymal stem cells are infected previous to the infection with the 293T cell-produced lentivirus or if the cells are not infected until contacted with the two lentiviruses produced. 
Since the limitations of the claim are uncertain, the claim is rendered indefinite under 35 U.S.C. 112(b). 

Claim 2 recites the limitations "the stem cell culture medium" in line 6, and “the exosomes extraction kit” in line 19 of claim 2. There is insufficient antecedent basis for these limitations in the claim because a stem cell culture medium or an exosome extraction kit are not mentioned previously in the claim and therefore, the claim is rendered indefinite. Furthermore, claim 2 recites “CM-miRNA-PMSCs” and “CM-miRNA-Exo” but it is not clear what specifically is comprised in these recitations and if these are abbreviations of the lentiviruses. Therefore, the limitations described above render the claim indefinite. 

The claims should be amended or re-written to resolve the noted indefiniteness.

Claim 3 is included in this rejection because this claim depends from above rejected claims and fails to remedy the noted indefiniteness.
	
Appropriate correction is required. 


Allowable Subject Matter

Claims 1-3 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

The particular steps of the claimed invention are described hereupon based on the examiner’s interpretation of the claims.

With respect to claim 1, the prior art does not disclose a method for constructing functional exosomes capable of efficiently loading specific miRNA by performing the steps disclosed in S1-S3. In step S1, the MS2 protein coding gene is connected to exosome’s Lactadherin protein C1C2 domain to construct a C1C2-MS2 lentiviral plasmid. In step S2, a site pac protein is connected to both ends of the target miRNA to obtain a pac-miRNA-pac lentiviral plasmid, which binds to MS2 through the pac sites of both ends of the miRNA. In step S3, lentiviruses are packaged with the two plasmids obtained in S2 and subsequently infect mesenchymal stem cells to produce stable transgenic cell line and obtain desired exosomes.

The closest prior art is represented by Leonard et al. (US 10,624,849 B2, Apr. 21,2020) and Pan et al. (FEBS Journal, 2012). Leonard teaches a method of packaging cargo RNA comprising the MS2 RNA packaging signal into exosomes in the presence of a fusion protein comprising the MS2 coat protein RNA-binding domain, where the fusion protein is LAMP2b, for expressing a protein of interest on the exosome surface or lumen. The cargo RNA disclosed by Leonard comprises the high affinity binding loop of MS2 RNA, and Leonard further teaches engineered lentiviral vectors driving expression of cargo RNA having no MS2 binding loop or a high affinity MS2 binding loop, which facilitates the binding of the cargo RNA to the Lamp2b-MS2 packaging protein. However, Leonard does not teach the construction of C1C2-MS2 and pac-miRNA-pac lentiviral plasmids for packaging two different lentiviruses and infecting mesenchymal stem cells. 
Pan teaches a method of delivering miRNA into cells and tissues by packaging MS2 viral-like particles (VLPs) with pre-miRNAs, which were loaded into MS2 VLPs by two pac sites located upstream and downstream of pre-miRNA. However, Pan does not teach the construction of C1C2-MS2 lentiviral plasmid, or packaging lentivirus with C1C2-MS2 and pac-miRNA-pac lentiviral plasmids to infect mesenchymal stem cells for producing exosomes.


Conclusion

No claims are allowed. 
Examiner Contact Information

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAYTEE M CONTES DE JESUS whose telephone number is (571)272-1493. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PETER PARAS can be reached on (571) 272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/MAYTEE MARIE CONTES DE JESUS/            Examiner, Art Unit 1632                                                                                                                                                                                            
/EMILY A CORDAS/            Primary Examiner, Art Unit 1632